Detailed Action
Claims 1-20 are pending. 
Claims 1-20 are rejected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,122,134. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims have a broader scope comparing to the patented claims and thus it would have been obvious to one ordinary skill in the art to omit/remove the additional limitation in the patent claims to achieve the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (Pub. No.: US 2016/0337678  A1) in view of ANDROID developer Documentation (https://developer.android.com/guide/   published on 11/13/2018) Documentation  hereinafter.

As per claim 1, Ansari discloses an apparatus comprising: -	at least one memory (Wright, Fig 28 item 2820, 2824, 2825, paragraph 0215, wherein the processor 2812 of FIG. 28 is coupled to a chipset 2818, which includes a memory controller 2820. The memory controller 2820 performs functions that enable the processor 2812 (or processors if there are multiple processors) to access a system memory 2824 and a mass storage memory 2825); -	instructions in the apparatus (Wright, Fig 28, paragraph 0214, FIG. 28 is a block diagram of an example processor system that may be used to execute machine readable instructions to perform the example processes of FIGS. 14, 15, 16A, 16B, 17-19, 20A, 20B, 21A, 21B, 26, and 27 to implement the example systems and/or methods described herein); and -	processor circuitry to execute the instructions (Wright, Fig 28 item 2812, paragraph 0214, FIG. 28 is a block diagram of an example processor system that may be used to execute machine readable instructions to perform the example processes of FIGS. 14, 15, 16A, 16B, 17-19, 20A, 20B, 21A, 21B, 26, and 27 to implement the example systems and/or methods described herein) to:-	 determine a permission level of a meter (Wright, Fig 14 step 1404, paragraph 0120, wherein the wireless communication device 104 then determines whether the targeted panel member has requested or consented to participate in the metering program); -	in response to determining a media session notification is available (Wright, Fig 14 step 1410,  paragraph 0122, wherein the notification can be the receiving of the media content to be displayed and rendered), package media session data associated with the media session notification (Wright, Fig 14 step 1412, paragraph 0123, wherein the collecting of the panel metering information from the delivered media content (media session notification) can be the packaging of the media session data as claimed), the media session data extracted from metadata of the media session notification (Wright, Fig 14 step 1412, paragraph 0123, wherein the data packet analyzer 1206 (FIG. 12) may extract panel metering information or other information used by the metering information generator/collector 1210 to generate panel metering information from header fields or any other fields in the transmitted network packets used to deliver media content) ; -	obtain foreground information metrics (Wright, Fig 14 step 1412, paragraph 0091, 0123, 0134,  wherein for example,  implementation used to meter video games executed by the wireless communication device 104, the example content session information data structure 900 may be used to store a game title, a skill level setting, a game level, a version, a vendor, and information about advertising presented during game play wherein one more of this information can be the foreground information as claimed) and -	generate a package of metrics, the package of metrics including at least one of audio metrics or video metrics, the packaged media session data and the obtained foreground information (Wright, Fig 4, 5, 7-9, 11, Fig 14 step 1412 paragraph 0080-0081, wherein the generating of session information data structure used to store panel metering information indicative of an entire media presentation duration or media presentation session during which the wireless communication device 104 is presenting media content ),. Wright does not explicitly disclose in response to the determination, request a permission to access media data of an application programming interface (API). However, Documentation discloses in response to the determination, request a permission to access media data of an application programming interface (API) (Documentation, section “Permissions overview”). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify Wright with Documentation to request permission as claimed because this would have provided a way to protect the privacy of an Android user.

As per claim 2, claim 1 is incorporated and Wright further discloses including an audio manager to package the audio metrics associated with the media session notification (Wright, Fig 11, paragraph 0035-0036, 0088). 

As per claim 3, claim 1 is incorporated and further discloses discloses the packaged media session data includes active media session data (Wright, Fig 11, paragraph 0089, The example content session information data structure 900 also includes timestamp information 940 indicative of when the media presentation software is active. Duration information 942 indicates the amount of time for which the media presentation software is actively presenting media content (e.g., not paused or stopped by, for example, a user or a preemptive phone call) or the amount of time for which the media presentation software is in a particular operating mode (e.g., paused)). 

As per claim 4, claim 1 is incorporated and Wright further discloses including an audio manager to obtain the audio metrics when the audio metrics are not included in the packaged media session data (Wright, paragraph 0088, 0123, 00186, wherein alternatively, some of the panel metering information may be embedded in the media content information contained in the data packets (not the headers) used to transmit the media content, and the metering information generator/collector 1210 may extract the panel metering information from the media content while the decoders 1208 decode the media content (the media content includes audio content)). 

As per claim 5, claim 1 is incorporated and Documentation further discloses the API is a NotificationListenerService API (Documentation, section “Notification compatibility” ). 

As per claim 6, claim 1 is incorporated and Documentation further discloses the processor circuitry is to execute the instructions to access media data of a MediaSession API and an AudioManager API (Documentation, section “Android 8.0 API” ). 

As per claim 7, claim 1 is incorporated and Wright further discloses the permission is granted by a user (Wright, paragraph 0120). 

As per claim 8, claim 1 is incorporated and Wright further discloses the media session notification is triggered when a user accesses media on the apparatus (Wright, paragraph 0062, 0122).

As per claim 9, claim 1 is incorporated and Wright further discloses wherein the processor circuitry is to execute the instructions to parse the packaged media session data with the foreground information to determine similarities (Wright, paragraph 0060, 0080, 0163-00164).  

As per claim 10, claim 1 is incorporated and Wright further discloses the processor circuitry is to execute the instructions to obtain the foreground information in response to determining the packaged media session data includes audio metrics (Wright, paragraph 0091, 0134, 0186-0188, wherein a media content may include audio which is detected when media content include audio metrics information related to the audio content is collected).

Claims 11-20 are rejected under the same rationale as claims 1-10.
Response to Arguments
Applicant's arguments filed on 07/28/2022 have been fully considered but they are not persuasive. Applicant argues in remarks:
1-	The Examiner alleges that "wherein the collecting of the panel meeting information from the delivered media content can be the packaging of the media session data as claimed." (Present Action, page 5 quoting Wright, para. [0123]). However, this allegation is in error, because while Wright describes collecting the media in paragraph 123, Wright provides further detail in paragraph 186: "wireless communication device 104 is configured to generate the panel metering information based on audio emitted by the wireless communication device 104. As will be readily appreciated, such audio corresponds to media content presented by the wireless communication device 104." (Wright, para. [0186].) Wright continues "the microphone 204 is used in connection with detecting voice-audio for making telephone calls and for detecting audio emitted by the speaker 2202 to generate panel metering information." (Wright, para. [0188]). Therefore, Wright collects and presents media by obtaining audio and emitting the audio through use of a speaker.

1-	Examiner respectively disagrees. The use of the microphone as stated by Wright is just an example. Wright, paragraph 0168 states “For example, if a microphone (e.g., the microphone 2204 of FIGS. 22A, 22B, and 23) is used to detect audio portions of media content presentations,”. Paragraph 0188 states “In the illustrated example, the microphone 2204 is configured to receive (e.g., sense or detect) the voice of the user 108 in connection with telephone calls made via the wireless communication device 104”. Thus, the use of the microphone is only one non-limited example.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456